Citation Nr: 9919278	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for reflux esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1954 to March 1957 
and from July 1961 to March 1980.  

The above matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  By way of history, the RO, in a rating 
decision dated in May 1995, denied, inter alia, entitlement 
to service connection for reflux esophagitis and residuals of 
a left knee injury.  The RO received correspondence accepted 
as a notice of disagreement with respect to those issues in 
June 1995 and issued a statement of the case in August 1995.  
Later in August 1995, the RO received correspondence accepted 
as a timely substantive appeal with respect to the issues of 
entitlement to service connection for reflux esophagitis and 
residuals of a left knee injury.  

The Board here notes that the veteran perfected a timely 
appeal with respect to the evaluations assigned to tinnitus 
and bilateral hearing loss.  However, in correspondence dated 
in June 1995, he withdrew his appeal on those issues.  See 
38 C.F.R. § 20.204 (1998).

In December 1998, the veteran appeared at a hearing conducted 
at the RO by a Board member who has since left the Board; a 
transcript of that hearing is of record.  The law requires 
that the Board member who conducts a hearing on an appeal 
participate in any decision made on that appeal.  See 
38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 (1998).  
Accordingly, the Board notified the veteran of his right to a 
further Board hearing in a letter dated May 1999 and advised 
him that if no response were received within 30 days, the 
Board would proceed on the assumption that he did not want an 
additional hearing; the veteran did not respond.

Finally, the Board notes that at the time of the December 
1998 hearing, the Board member identified the issues on 
appeal as including the issue of entitlement to service 
connection for periodontal disease with loss of teeth.  A 
review of the claims file reveals that service connection for 
periodontal disease was denied in a rating decision dated in 
January 1996; the RO advised the veteran of that decision by 
letter also dated in January 1996.  In VA Form 646, dated in 
May 1996, the veteran's representative included the issue of 
entitlement to service connection for periodontal disease.  
Such issue was included in the statement of the case issued 
in May 1998 and the veteran was advised that he had 60 days, 
or the remainder of the one-year appeal period, in which to 
perfect his appeal.  The veteran's representative did not 
include the periodontal disease issue in the statement 
submitted in lieu of Form 9, dated in September 1998.  Nor is 
receipt of a timely filed appeal apparent from a review of 
the claims file.  A timely substantive appeal is required for 
Board jurisdiction of a matter.  38 C.F.R. §§ 20.200, 20.202, 
20.302 (1998); Roy v. Brown, 5 Vet. App. 554 (1993).  As 
such, that matter is not before the Board.

The Board also notes that at the time of the December 1998 
hearing, the Board member identified the issues on appeal as 
including the issue of whether a timely appeal had been filed 
in connection with a claim for service connection for right 
eye conjunctivitis.  A review of the claims file reveals that 
such issue was included in the statement of the case issued 
in May 1998, with the RO's advisory that an appeal must be 
filed within 60 days.  Such issue was included in the 
representative's statement dated in September 1998.  However, 
in a letter dated in September 1998, the RO advised the 
veteran that the appeal submitted by his representative on 
that issue was not timely and that the denial of service 
connection was final. 

 Based on the above, the Board proceeds herein below to 
adjudicate the issues identified on the first page of this 
decision.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran currently suffers from disabling residuals of a left 
knee injury related to his period of service.

2.  The competent evidence of record does not show that the 
veteran currently suffers from reflux esophagitis first shown 
in or otherwise related to his period of service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for reflux 
esophagitis is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Where there is a chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, as defined by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well Groundedness Determination

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  See also Arms v. West, 
12 Vet. App. 188 (1999).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Special Matters

The veteran had active service from April 1954 to March 1957 
and from July 1961 to March 1980.  His military occupational 
specialty during his first period of service was light 
weapons infantryman.  Thereafter his specialties were in law 
enforcement and supply management.

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  It must be noted however 
that the presumption afforded under 38 U.S.C.A. § 1154(b) 
deals only with the question of whether a particular disease 
or injury occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997).  Despite the above, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  In 
Arms v. West, 12 Vet.App. 188 (1999), the Court specifically 
stated that Collette did not obviate the (1) current 
disability and the (2) medical nexus requirements for setting 
forth a well-grounded claim.  The veteran in this case is in 
receipt of awards to include a Bronze Star Medal and an Army 
Commendation Medal, which may be indicative of combat.  His 
military specialties included infantry service.  However, in 
this case, combat presumptions do not apply because the 
veteran has not argued that the claimed left knee injury or 
his esophageal reflux were incident to combat.  In any case, 
the veteran's report of in-service incurrence and 
symptomatology are already assumed credible and accepted for 
the purposes of determining well groundedness.  See Arms v. 
West, 12 Vet. App. 188 (1999).  As noted above, competent 
medical evidence of a current disability and a nexus are 
still required.  As will be discussed herein below, the 
veteran has not provided such nexus evidence, and it is on 
that basis, not any questioning of his account of in-service 
health problems, that his claims are denied.

Factual Background:  Left Knee

Service medical reports of examination and history at interim 
periods and at discharge, are negative for any diagnoses 
pertinent to the left knee.  In May 1967, the veteran 
complained of intermittent claudication in his thighs and 
calves; the impression was that such could be an early sign 
of intermittent claudication, or to rule out muscle spasm due 
to lack of conditioning.  One clinical entry dated in 
April 1968, indicates that the veteran's knees were normal; 
x-rays were also normal.  The veteran's lower extremities 
were clinically evaluated as normal at discharge.

A search for records from the Oakland Naval Hospital was 
negative.

At the time of VA examination in June 1980, the veteran 
complained of foot cramps, without other extremity 
complaints.  Examination of the feet, calves and knees was 
normal.

Records from the Silas Hayes Army Medical Center, dated from 
December 1993, reflect only that the veteran underwent left 
gynecomastia and contain no findings or complaints relevant 
to the extremities.  

In March 1995, the veteran reported for a VA examination.  He 
reported a knee injury in 1978, without any fracture.  He 
complained of current pain when twisting or bending the left 
knee but not with normal walking.  Examination revealed a 
normal range of left knee motion without evidence of 
effusion, swelling, or inflammation.  The diagnosis was a 
history of injury to the left knee with residual pain on 
twisting.  X-rays revealed a possible loose body within the 
left knee joint; the examiner recommended correlation by 
magnetic resonance imaging if clinically warranted.

In December 1998, the veteran testified before a member of 
the Board.  He reported that he injured his knee when he was 
boarding a plane in Washington  during service.  He stated 
that he sought no medical attention for such injury.  He 
reported that he first sought treatment in or around 1984 or 
1985 and that there was no diagnosis at that time.  He 
described initial symptoms of pain and swelling and stated 
that thereafter he self-treated his knee pain.  He reported 
current symptoms of a sharp pain in the knee with weight.  
Transcript at 10-13.  The veteran also indicated that his 
post-service employment records contained no notation 
relevant to his left knee.  Transcript at 11-12.  

Analysis:  Left Knee

In this case, service records are available and do not show 
any in-service left knee injury, left knee complaints or left 
knee treatment.  The veteran himself has denied seeking 
treatment for such during service.  Service records do not 
show any diagnosed disability residual to a claimed left knee 
injury.  Moreover, examination in 1980, after service, 
revealed the veteran's knees to be normal.  In fact, the 
first medical evidence in the current record containing 
specific complaints pertinent to the left knee, is the March 
1995 VA examination report.  A review of that report shows 
that examination resulted in notation only of subjective 
complaints of pain with bending or twisting.  There was no 
evidence of any limitation of left knee motion, any swelling 
or any effusion or inflammation.  The VA examiner noted only 
a history of injury to the left knee with residual pain on 
twisting, and that x-rays showed a possible loose body within 
the left knee joint.  

From the above facts, it is not clear that the veteran has a 
current left knee disability.  The only abnormality shown on 
examination is the possible x-ray abnormality and the 
veteran's subjective complaints of pain.  The examiner did 
not offer a diagnosis of any disability.  A claim for 
service-connection for a disability must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In any case, there is no competent evidence of record 
relating any current left knee disability to any incident of 
service.  Although the March 1995 VA examiner noted the 
veteran's reported history of in-service knee injury, with 
residual pain, that examiner did so apparently based on the 
veteran's own history.  A review of service records is 
completely absent confirming evidence of an in-service 
injury.  Moreover, even if the veteran had such injury in 
service, such appears to have been acute and transitory, 
resulting in no residual disability noted either during 
service or in connection with examination in 1980.  As the 
Court has stated, "[a]n opinion based upon an inaccurate 
factual premise has no probative value."  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Thus, to the extent the March 
1995 VA examiner suggested that an in-service left knee 
injury resulted in residual pain, such opinion is contrary to 
the proven facts of this case and without probative value.  

The only clear opinion relating an existing left knee 
disability to service is the veteran's own.  As the record in 
this case does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  As 
lay statements, such are not sufficient to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the Board notes that the veteran is competent 
to relate symptoms of knee pain.  However, the veteran is 
neither competent to relate his subjective symptoms to any 
left knee disability, nor to state the etiological cause of 
such.  See Savage, 10 Vet. App. at 494; Grottveit, 5 Vet. 
App. at 93; Clyburn v. West, 12 Vet. App. 296 (1999).  See 
also Wade v. West, 11 Vet. App. 302, 304-06 (1998).  The 
veteran himself, at the time of his December 1998 hearing, 
reported that he did not know of any existing medical opinion 
relating his knee problems to service.  Absent a causal 
nexus, the veteran's claim must fail.  

Factual Background:  Reflux Esophagitis

In November 1954, the veteran was noted to have had a stomach 
upset a day earlier and a sore throat of two days' duration; 
the impression was acute tonsillitis.  In July 1955, the 
veteran was noted to have had diarrhea and vomiting of one 
day's duration; the impression was gastroenteritis.  Service 
medical reports of examination and history at interim periods 
and at discharge, are negative for any diagnoses of reflux 
esophagitis.  

A search for records from the Oakland Naval Hospital was 
negative.

Records from the Silas Hayes Army Medical Center, dated from 
December 1993, reflect only that the veteran underwent left 
gynecomastia.  

Records from the Community Hospital of the Monterey Peninsula 
are of record, dated from October 1994 to July 1995.  In 
October 1994, the veteran was seen in the emergency room with 
complaints of epigastric burning.  The history noted was that 
the veteran had been worked up multiple times for such 
complaints, either as chest pain or as diagnosed as 
esophagitis.  The veteran reported taking Zantac and using a 
"GI cocktail" at home, but indicating no relief on this 
occasion.  He reported having eaten a spicy meal.  The report 
includes notation of a pertinent medical history of 
esophagitis.  The conclusion was that the veteran could have 
chronically progressing esophageal spasm and inflammation 
that could require further therapy and evaluation.  In July 
1995, the veteran complained of reflux.  A pertinent medical 
history of prior similar problems was noted.  The diagnosis 
was acute reflux esophagitis.  

VA outpatient report dated from November 1994 to November 
1996 note that the veteran continued to complain of 
epigastric problems.  A July 1995 record notes that the 
veteran had had severe problems since April 1994.  Endoscopy 
in May 1996 revealed mild antrum gastritis and a gastric 
polyp.  

In March 1995, the veteran reported for a VA examination.  He 
gave a history of initial diagnosis of reflux esophagitis one 
year earlier.  He reported having experienced a burning 
sensation the substernal region, accompanied by occasional 
vomiting in 1973.  He stated that such increased when lying 
down and was relieved with sitting up.  He reported having 
had no relief from antacids.  He stated that he continued to 
have that burning sensation in his stomach every two weeks.  
The diagnosis was a history of reflux esophagitis.

In December 1998, the veteran testified before a member of 
the Board.  The veteran reported that he was treated for 
reflux esophagitis while in Okinawa.  He indicated that there 
was stress involved with his duties running the stockade and 
that he developed what he thought was indigestion.  He 
described a feeling of quite severe pain, as if he had 
swallowed a balloon that had been pumped up full of air.  He 
indicated that he was treated in service with aluminum gel 
tablets and that his problem continued off and on thereafter.  
He reported that he was diagnosed with reflux esophagitis in 
or around 1995.  Transcript at 4-5.  The veteran also 
indicated that his post-service employment records contained 
no notation relevant to his reflux esophagitis.  Transcript 
at 11-12.  The veteran further stated that he had no 
competent evidence linking his reflux esophagitis to service.  
Transcript at 16.  The veteran's spouse reported that the 
veteran would have pain and vomiting during the night and 
that she first noticed in when she was stationed in Okinawa.

Analysis:  Reflux Esophagitis

Service records do reflect complaints relevant to the stomach 
and/or gastro-intestinal system.  However, impressions were 
acute tonsillitis in November 1954, and in July 1955 
gastroenteritis, without other notations of findings, 
complaints or diagnoses.  In short, no chronic disability was 
shown in service medical records.  Moreover, service medical 
reports of examination and history at interim periods, and 
notably at discharge, are negative for any diagnoses of 
reflux esophagitis or other gastro-intestinal disorders.  

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  
Gastro-intestinal/esophageal disorders are not the type 
contemplated as being observable by lay persons.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997); Rose v. West, 11 
Vet. App. 169 (1998).  Again, the record in this case does 
not establish that the veteran possesses a recognized degree 
of medical knowledge to render his own opinions as to medical 
diagnoses and/or causation competent and in turn to well 
ground the claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The March 1995 VA examiner did not relate reflux 
esophagitis to the veteran's period of service.  In fact, the 
veteran reported to that examiner that he had only been 
diagnosed with reflux esophagitis one year earlier.  
Available post-service records are consistent in showing 
esophageal complaints only in the 1990s.  There is no 
documentation of record showing complaints, findings or 
diagnoses during the post-service period prior to the 1990s.  
The veteran himself has consistently reported that he did not 
seek treatment for such for many years, rather self-treating 
his symptoms.  As such, there is no competent evidence of a 
link between reflux esophagitis and service.  Absent the 
requisite nexus opinion, linking reflux esophagitis, first 
diagnosed many years after service, the veteran's claim must 
fail.

Other Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support well-grounded claims.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for reflux esophagitis is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

